219 S.W.3d 783 (2007)
STATE of Missouri, Respondent,
v.
Derrick T. SHOCKLEY, Appellant.
No. WD 66225.
Missouri Court of Appeals, Western District.
April 17, 2007.
Craig Allan Johnston, State Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Victor J. Melenbrink, Asst. Attorney General, Jefferson City, for respondent.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and EDWIN H. SMITH, JJ.

Order
PER CURIAM.
Derrick Shockley appeals his convictions for assault on a law enforcement officer, armed criminal action, unlawful use of a weapon, and resisting arrest, for which he was sentenced to a total of forty-five years.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).